DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on April 15, 2020.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species V, illustrated in figs. 5A - 5D, corresponding to claims 1, 2, 5, 7, 8, 10 - 15, and 17 - 20, in the reply filed on December 29, 2021 is acknowledged.
Claims 3, 4, 6, 9, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I - IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first heater" in line 8 and "the first heater" in line 9, emphasis added. As determined in Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005) and 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1371 (Fed. Cir. 2003), the use of the terms "first" and "second" is a common patent-law convention to distinguish between repeated instances of an element or limitation. Thus, ordinal numbers are used in order to avoid confusion among elements. In the instant case, claim 1 contains no additional element or limitation that requires differentiation (e.g., a second heater). Because there is no differentiation necessitated by the claim limitations to avoid confusion, claim 1 is not clear on the necessary usage of "first" and is ambiguous. The term "first" should be removed from "a first heater" and "the first heater" 
Claim 1 recites the limitation "a first electric current" in line 9, emphasis added. As determined in Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005) and 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1371 (Fed. Cir. 2003), the use of the terms "first" and "second" is a common patent-law convention to distinguish between repeated instances of an element or limitation. Thus, ordinal numbers are used in order to avoid confusion among elements. In the instant case, claim 1 contains no additional element or limitation that requires differentiation (e.g., a second electric current). Because there is no differentiation necessitated by the claim limitations to avoid confusion, claim 1 is not clear on the necessary usage of "first" and is ambiguous. The term "first" should be removed from "a first electric current" found in claim 1 or an additional claim limitation directed to a second electric current appearing in the independent and/or dependent claim(s) would satisfy the 35 USC § 112(b) requirement.
Claim 19 recites the limitation "the sixth field element" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends on claim 19, and does contain the limitation "a sixth field element". However, claim 20 depends from claim 19 and inherits the issue of claim 19.

Allowable Subject Matter
Claims 2, 5, 7, 8, 10 - 15, 17, and 18 are allowed.
Claims 2 and 15 are allowable, among other claims. The restriction requirement between Species I - V, as set forth in the Office action mailed on November 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 24, 2021 is fully withdrawn.  Claims 3, 4, 6, 9, and 16, each directed to at least one of Species I - IV, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 2 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a memory device as structurally recited in claim 2, a method for fabricating an array of memory structures as recited in claim 12, and an electronic device as structurally recited in claim 15. Specifically, claims 2 and 15 contains allowable subject matter directed to a first field element that is a superconductor, a movable magnetic element moving in response to an electric current passing through a heater, and a second field element repelling the movable magnetic element, inter alia. Specifically, claim 12 contains allowable subject matter directed to forming supercondutors, forming heaters out of electrically resistive material, and forming plurality of magnetic elements movable after filling material is removed, inter alia. Claims 3 - 11 depend from claim 2 directly/indirectly and inherit the allowable subject matter. Claims 13 and 14 depend from 
Claims 1, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a memory structure as structurally recited in claim 1. Specifically, claim 1 contains allowable subject matter directed to a first field element that is a superconductor, a movable magnetic element moving in response to an electric current passing through a heater, and a second field element repelling the movable magnetic element, inter alia. Regarding claims 19 and 20, these claims depend directly/indirectly from allowable claim 18 and inherit the allowable subject matter.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818